WESTENHAVER, D. J.
Epitomized Opinion
This was a libel proceedings against the U. S. government. The ship in question was owned by the U. S. government but was in the possession of the Baltic Steamship Corporation under a charter sales agreement with the U. S. government. This Agreement forbade the charterer from binding the vessel for repairs, supplies and other necessaries. Nevertheless, the Baltic Steamship Corporation entered into an agreement with Fix to clean and reweld 1280 boiler tubes for the steamship “President Filmore.” These boiler tubes were intended to be returned to the steamship' and carried as extra supply parts. The tubes were shipped to Cleveland where the work was finished but they were never returned to the ship. The ship was in foreign waters at the time that the libel was sued out. The U. S. government insisted that relief could not be granted: First, the court was without jurisdiction; second, as no maritime lien attached to the vessel; third, that the libellants were without remedy because of the terms of the charter sales agreement. The court held:
1. The Admiralty Act does not confer jurisdiction upon this court of a proceeding based upon a maritime lien enforceable only in accordance with the principles of a libel in rem if a vessel is not within the port of the U. S. or its possessions at the time the libel is filed.
2. The repairs, supplies or other necessaries furnished a ship must be delivered to the vessel in order that a maritime lien will arise, which is not the fact in this case.
3. Under the charter sales agreement in this case charterer had no authority to bind the vessel for repairs. Libel dismissed.